DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support” of the running rail and the “pull-out guide” must be shown or the feature(s) canceled from the claim(s). If features are already present they must be provided identifying reference numbers relative to the specifications. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rehage (US 2012/0248955).

Regarding claim 16, a pull-out guide for a microwave cooking appliance or an industrial furnace, the pull-out guide comprising: 
a body rail (10); 
a running rail (11/12) configured to be movable relative to the body rail (see displaced 11 to 10 of figure 3), 
wherein the running rail is further configured for depositing a support (top or side of 13 capable of contacting support to tray 2, see figure 1); and 
a microwave shield (13) configured to shield the pull-out guide against microwaves (little weight is given to intended purpose, the configuration of 13 being of sheet metal is capable of deflecting microwaves “The strip-shaped cover 13 may include, for example, a curved piece of sheet metal” [0030]), wherein the running rail is only partially shielded (13 is U-shaped with open bottom “The strip-shaped cover 13 may include, for example, a curved piece of sheet metal or plastic and may have a U-shaped cross section” [0030]). 

Regarding claim 30, Rehage teaches a microwave cooking appliance or industrial furnace, comprising: 
at least one pull-out guide (body rail and running rail), comprising a body rail (10); 
a running rail (11/12) configured to be movable relative to the body rail (nature of running rail), 
wherein the running rail is further configured for depositing a support (top or side of 13 capable of contacting support to tray 2, see figure 1); and 
a microwave shield (13) configured to shield the pull-out guide against microwaves (little weight is given to intended purpose, the configuration of 13 being of sheet metal is capable of deflecting microwaves “The strip-shaped cover 13 may include, for example, a curved piece of sheet metal” [0030]), wherein the running rail is only partially shielded (13 is U-shaped with open bottom “The strip-shaped cover 13 may include, for example, a curved piece of sheet metal or plastic and may have a U-shaped cross section” [0030]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rehage in view of Guttinger (US 2010/0019637).

Regarding claim 17, Rehage discloses (Fig-4) the pull-out guide of claim 16, Rehage further discloses wherein the microwave shield is formed in at least two parts (6/7/13, see figure 5), wherein a second part is attached to the running rail (via 6 with 15, see figure 4). 
	Rehage is silent regarding the shield having a first part is attached to the body rail.
	However Guttinger teaches (Fig-5-6) a pullout guide of a heating appliance having a first part (16) is attached to the body rail (6).
	The advantage of having a first part is attached to the body rail, is to shield in extend state is provide sealing to provide a total enclosure that is easily cleaned “Here the horizontal limb 24 of the profile 21 runs deeper than the horizontal limb 20 of the profile 16, so that the whole of the telescopic extension has a totally closed, easily cleaned surface” [0026]. 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Rehage with Guttinger, by adding to the singular U shaped shield of Rehage the mirroring to running rail shield body attached shield of Guttinger, to extend covering with a second shield so as to provide a totally enclosure rail system that is easily cleaned. 

Regarding claim 18, Rehage as modified by Guttinger discloses the pull-out guide of claim 17, Rehage further discloses wherein the first part of the microwave shield is a first U-shaped profile rail with lateral legs (U-shaped cover with legs of U shape being lateral “The strip-shaped cover 13 may include, for example, a curved piece of sheet metal or plastic and may have a U-shaped cross section” [0030] see figure 6 showing general U-shape at cross section 18) 
Rehage alone is silent regarding and the second part of the microwave shield is a second U-shaped profile rail with lateral legs, wherein the first and second U-shaped profile rails engage in one another and, at least in some sections, overlap one another laterally with their lateral legs. 
However Rehage as already modified by Guttinger teaches the second part of the microwave shield is a second U-shaped profile rail with lateral legs, wherein the first and second U-shaped profile rails engage in one another (“The channel-shaped section 31 engages with the profile 16 at a point between the pair of rails 2 and the horizontal limb 20.” [0027]) and, at least in some sections, overlap one another laterally with their lateral legs (see figures 5 and 6 having overlap of shield leg portions 20/24 and 31/20).

Allowable Subject Matter
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The prior art of record while providing for as rejected in base claims 16-18: two U-shaped shields attached to body portions (stationary and moving) of a microwave slide out feature, are silent regarding wherein the U-shaped shields are configured to mutually engage through a paired tapering along a longitudinal direction of the U-shaped shields that is relative to the pull-out guides movement direction. While it is known to provide a tapering fit to sliding and sealing components (see Grengs US 3,844,531 having tapered slide 92 to aid sliding and sealing “the small region 88 of greater thickness and the tapered lower edge 90 forming an inclined plane for insertion between the seals 32 during closure of the valve” (column 4, lines 59-65)) the prior art of record is not of mutual tapering fit or of tapering along the length of a body. Therefore the combination as disclosed is not shown or anticipated alone or in combination by the prior art of record as applied between mutually engaging U-shaped shielding of microwave pull outs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761